DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Regarding claim 1, line 3, “a air” should be changed to --an air--.
Regarding claim 1, line 6, “a air concentration” should be changed to --an air concentration--.
Regarding claim 3, line 5, “the correlation” should be changed to --the predetermined correlation--.
Regarding claim 4, line 3, “the time” should be changed to --a time--.
Regarding claim 5, line 3, “the correlation” should be changed to --the predetermined correlation--.
Regarding claims 2 and 7-8, they are dependent on claim 1.
Regarding claim 9, line 2, “a air” should be changed to --an air--.

Regarding claim 12, line 3, “the time” should be changed to --a time--.
Regarding claim 13, line 4, “the correlation” should be changed to --the predetermined correlation--.
Regarding claims 10 and 14, they are dependent on claim 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is drawn towards a measurement apparatus but further includes method steps that seem to involve a method of using the apparatus. The claim limitations regarding calculating a mass concentration of the particles appears to be a method step of using the apparatus, as there is no claimed processor, computer, controller, or the like configured for performing the claimed method steps and the method steps are not tied to the apparatus. A single claim which claims both an 
Regarding claims 2-7, they are dependent on claim 1.
Regarding claim 8, the claim recites “the calculation unit” in line 4. It is unclear if this is referring to “a calculator” previously recited in claim 5, from which claim 8 depends upon, or if it is referring to a separate device. If both instances are referring to the same device, the claim language should be amended to reflect as such.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 9, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding an air concentration measurement device configured to measure a concentration of a specific air in the air, wherein a controller is configured to calculate a mass concentration of the particles based on the measured number concentration, a measured humidity, a measured concentration of the specific air, and a predetermined correlation between the number concentration, the humidity, and the concentration of the specific air, and the mass 
Regarding claims 2-8, they are dependent on claim 1.
Regarding claims 10-14, they are dependent on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID Z HUANG/Primary Examiner, Art Unit 2861